DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-20 (renumbered as 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art discloses monitoring and identifying received commands, metadata areas, journaling, and managing candidate areas based on start and end LBAs (see, e.g., SAMPATHKUMAR:Fig 4) and including the use of forced unit access commands (see, e.g., KOESTER ¶0035+).  Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific journal area management mechanisms wherein responsive to determining that a start LBA and an end LBA for a different access command overlaps with the start LBA and the end LBA of the metadata area, update the start LBA and the end LBA of the metadata area to include the start LBA and the end LBA of the different access command, and responsive to determining that the start LBA and the end LBA for the different access command does not overlap with the start LBA and the end LBA of the metadata area, determining whether the different access command is a different forced unit access command, the scope of which is now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Gary W. Cygiel/Primary Examiner, Art Unit 2137